DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the amendment filed on 7/15/2022.
Claims 1-4, 6, 10-13, and 15 have been cancelled.
Claims 5 and 7 have been amended.
Claims 5, 7-9, 14, and 16 are pending and have been examined.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.CN202010820910.X, filed on 8/14/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7-9, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the claimed invention must be disclosed in full, clear, concise, and exact terms Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971). In computer-implemented inventions, an adequate disclosure must include algorithms employed by computers to perform the claimed steps (see MPEP §2161.01). Disclosure of function alone does not satisfy the written description requirement; it amounts to little more than a wish for possession (see Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)). 
Claim 5 includes the recitation of the system counting a number of reading operations. Nothing in the specification recites a mechanism for being able to tell if a user has actually read advertising content. Paragraphs [0033], [0053], [0054], [0061], [0063], and [0066] merely mention that the operations can include reading. It is unclear to one of ordinary skill in the art how the invention would know that a user actually read the advertisement as opposed to merely being exposed to the advertisement such as for example by displaying the ad to a user (i.e. an impression.) As a result, the examiner finds that there is insufficient evidence for the applicant to show possession of the invention at the time of the disclosure as all references to “reading” are written in terms of functionality without supplying the details or algorithms necessary to accomplish the function. The remaining claims are rejected as each depends from claim 5.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 7-9, 14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a method (claims 5), device (claims 14), and non-transitory computer readable storage mediums (claim 16). Thus the claims fall within the four statutory categories of patentable subject matter. 
Step 2A prong 1: The claims recite a manner of acquiring advertisements, having a user share the advertisement with other users, and when the user who the ad was shared with has an interaction with the ad, the user who shared it receives renumeration. Thus the claims are directed to certain methods of organizing human activities as they are directed to commercial interactions in the form of advertising, marketing or sales activities or behaviors.
The following limitations, when considered both individually and as an ordered combination, are merely descriptive of abstract concepts:
providing a to-be-pushed advertisement to a current user, such that the current user pushes the to-be-pushed advertisement to a user selected by the current user; and in response to the user selected by the current user performing a predetermined operation on the to-be-pushed advertisement, sending an advertisement pushing revenue generated based on the predetermined operation to the current user; comprising: acquiring statistical data of the predetermined operation performed by the user selected by the current user on the to-be-pushed advertisement, and sending the statistical data of the predetermined operation performed by the user selected by the current user on the to-be-pushed advertisement, counting a number of clicking operations, a number of downloading operations, a number of reading operations, a number of forwarding operations, and a number of purchasing operations performed by the user selected by the current user on each piece of advertisement; sending the advertisement pushing revenue generated based on the statistical data of the numbers of the predetermined operations performed on the to-be-pushed advertisement to the current user; and providing the current user with report statistics and data analysis.(claims 5, 14, and 16)
The dependent claim limitations, when considered both individually and as an ordered combination, recite the following limitations which are considered as merely descriptive of abstract concepts:
wherein the acquiring the statistical data of the predetermined operation performed on the to-be-pushed advertisement, comprises: sending an operation type corresponding to the predetermined operation, acquire the statistical data of the to-be-pushed advertisement based on the operation type corresponding to the predetermined operation (claim 7) wherein the providing the to-be-pushed advertisement to the current user through the advertisement docking system, comprises: receiving an advertisement acquisition instruction sent by the current user, wherein the advertisement acquisition instruction comprises an identifier of the to-be-pushed advertisement; and in response to the advertisement acquisition instruction, providing the to-be-pushed advertisement to the current user. (claim 8) wherein before the receiving the advertisement acquisition instruction sent by the current user, the method further comprises: receiving an advertisement pushing requirement sent by an advertiser; and in response to the advertisement pushing requirement, receiving the to-be-pushed advertisement sent by the advertiser, and storing the to-be-pushed advertisement. (claim 9)
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional elements of an advertisement docking system, social platform, settlement profit sharing system, distribution statistics system, advertisement server, an advertising material platform, an electronic device comprising at least one processor, a memory communicatively connected to the at least one processor storing instructions executable by the processor, and non-transitory computer readable storage medium storing instructions executable by a processor. As best the examiner can ascertain from the specification, the advertisement docking system, settlement profit sharing system,  and distribution statistics system are merely labels for generic computing devices or software used to perform the operations of the invention. Thus, the advertisement docking system, settlement profit sharing system, distribution statistics system, advertisement server, advertising material platform, electronic device comprising at least one processor, a memory communicatively connected to the at least one processor storing instructions executable by the processor, and non-transitory computer readable storage medium storing instructions executable by a processor merely “apply” the abstract idea on generic computing devices, using them as a tool to implement the abstract idea. Further, such computing devices are recited at a high level of generality. (See MPEP 2106.04(d) I and subsequently MPEP 2106.05(f)). The social media platform and advertising material platform merely provide a general link to a particular technological environment in which to implement the invention (See MPEP 2106.04(d) I and subsequently MPEP 2106.05(h).) As a result, the additional elements do not integrate the abstract idea into a practical application  because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05 A – example i, iv under limitations the courts have found not to be enough to qualify as significantly more.). Similarly as outlined above, the additional elements merely seek to apply the abstract idea using generic computing devices and provide a general link to a particular technological environment (i.e. social network platform, advertisement material platform See MPEP 2106.05(h)). Mere instructions to apply an exception using generic computing components cannot provide an inventive concept (See MPEP 2106.05(f)). As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 7-9, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steelberg (US 2013/0339109) in view of Rathod (US 2016/0132608)


As per claims 5, 14, and 16:

Steelberg teaches A computer implemented method for pushing an advertisement, the method comprising; an electronic device comprising at least one processor, and a memory, communicatively connected to the at least one processor, wherein, the memory, storing instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, cause the at least one processor to perform operations comprising; a non-transitory computer readable storage medium, storing computer instruction, when executed by a processor, cause the processor to perform the method of claim 5 (claim 1; abstract) providing a to-be-pushed advertisement to a current user through an advertisement docking system, such that the current user pushes the to-be-pushed advertisement to a user selected by the current user through a social platform (paragraph  [0088] An endorsed advertisement used within the system may emanate in traditional television and/or radio media, or be disseminated through social networks and/or other like media. For example, a celebrity may put forth an endorsement and/or advertisement into a social network stream such as Twitter.RTM. and/or Facebook.RTM. for which the celebrity has a following. [0095] As described above, the present invention may allow for a celebrity to choose at least one product available in the vault 12, such as an asset 14, to endorse and/or promote with at least one social network, for example. [0097] Similarly, the recommendation engine may provide the celebrity with at least one choice of products and/or creative bundle that may be approved, through the approval engine 18, which may further be delivered to a selected or approved endorsement destination via the delivery engine 26 capable. [0100] Once approved, the creative bundle may be delivered to at least one social network, web site, or other platform. The bundle may include a URL which may allow for interaction by the receiving party and may facilitate the receiving party to access more information or a buying opportunity for the product or service associated with the endorsement. Similarly, the endorsement may be forwarded to all the contacts provided by or accessed through the celebrity. For example, the delivery engine may provide the endorsement through to all of the celebrity's followers on Twitter, Facebook and/or FanTapper.) in response to the user selected by the current user performing a predetermined operation on the to-be-pushed advertisement, sending an advertisement pushing revenue generated based on the predetermined operation to the current user by a settlement profit sharing system. (paragraph [0078] In general terms, an endorser, such as a celebrity, may endorse, through at least one advertisement, certain services and/or goods. Such an endorsement may include a discount based on the consumer acting on an endorsement to purchase the goods and/or services. [0085]  In an embodiment of the present invention, the traffic to and transactions consummated on a particular e-commerce site may be tracked for use with the variation in discount and for the compensation of an endorser. Such tracking may be controlled by the use of a URL provided through the endorsed advertisement and/or by advanced agreement and approval with the system of the present invention. [0099] In addition, the provider of the product and the endorser may agree to terms ahead of the endorsement and may, for example, negotiate pricing and offer terms, the number of click throughs made or products sold to trigger certain compensation, the length of time an endorsement may run, and additions to the endorsement, such as which other celebrities may be involved and what other type of advertising activities are associated with the product.) acquiring statistical data of the predetermined operation performed by the user selected by the current user on the to-be-pushed advertisement through a distribution statistics system, and sending the statistical data of the predetermined operation performed by the user selected by the current user on the to-be-pushed advertisement to the settlement profit sharing system (paragraph [0059] The ads themselves may also be tracked by the management engine based on any sort of parameters, using tracking mechanisms as understood by those having skill in the art. [0077] Further, all data related to reporting impressions, clicks, post-click and post-impression activities, and any interaction metrics can be collected and processed from the single location. [0085] In an embodiment of the present invention, the traffic to and transactions consummated on a particular e-commerce site may be tracked for use with the variation in discount and for the compensation of an endorser. Such tracking may be controlled by the use of a URL provided through the endorsed advertisement and/or by advanced agreement and approval with the system of the present invention. [0099] ) In addition, the provider of the product and the endorser may agree to terms ahead of the endorsement and may, for example, negotiate pricing and offer terms, the number of click throughs made or products sold to trigger certain compensation, the length of time an endorsement may run, and additions to the endorsement, such as which other celebrities may be involved and what other type of advertising activities are associated with the product.) wherein the distribution statistics system counts a number of clicking operations, {…} and a number of purchasing operations performed by the current user on each piece of advertisement  (paragraph [0059] The ads themselves may also be tracked by the management engine based on any sort of parameters, using tracking mechanisms as understood by those having skill in the art. [0077] Further, all data related to reporting impressions, clicks, post-click and post-impression activities, and any interaction metrics can be collected and processed from the single location. [0085] In an embodiment of the present invention, the traffic to and transactions consummated on a particular e-commerce site may be tracked for use with the variation in discount and for the compensation of an endorser. Such tracking may be controlled by the use of a URL provided through the endorsed advertisement and/or by advanced agreement and approval with the system of the present invention. [0099] ) In addition, the provider of the product and the endorser may agree to terms ahead of the endorsement and may, for example, negotiate pricing and offer terms, the number of click throughs made or products sold to trigger certain compensation, the length of time an endorsement may run, and additions to the endorsement, such as which other celebrities may be involved and what other type of advertising activities are associated with the product. The {…} teach a modification to the claim language to show what is expressly taught by Steelberg. Limitations regarding tracking other metrics such as forward, downloads, and reads will be addressed below.) and sending the advertisement pushing revenue generated based on the statistical data of the numbers of predetermined operations performed on the to-be-pushed advertisement to the current user by the settlement profit sharing system (paragraph [0078] In general terms, an endorser, such as a celebrity, may endorse, through at least one advertisement, certain services and/or goods. Such an endorsement may include a discount based on the consumer acting on an endorsement to purchase the goods and/or services. [0085]  In an embodiment of the present invention, the traffic to and transactions consummated on a particular e-commerce site may be tracked for use with the variation in discount and for the compensation of an endorser. Such tracking may be controlled by the use of a URL provided through the endorsed advertisement and/or by advanced agreement and approval with the system of the present invention. [0099] In addition, the provider of the product and the endorser may agree to terms ahead of the endorsement and may, for example, negotiate pricing and offer terms, the number of click throughs made or products sold to trigger certain compensation, the length of time an endorsement may run, and additions to the endorsement, such as which other celebrities may be involved and what other type of advertising activities are associated with the product.) providing the current user with report statistics and data analysis through the settlement profit sharing system (paragraph [0060] In another exemplary embodiment, reports may be generated, reviewed and delivered to advertisers, endorsers, agents or other third parties, where such reports relate to the various components of the advertisement engine, such as the ads, ad requests, and/or the media assets. Reports may also be based on any tracking records.)
Steelberg does not expressly teach charging for advertising based on number of downloads, number of reading operations, and number of forwarding operations.
Rathod teaches {charging for advertisements based on} a number of downloading operation, a number of reading operations, a number of forwarding operations (paragraph [0055] In one embodiment charging for advertisement(s) base on various models including cost per connection, cost per click, cost per actions, cost per impression and/or are based on number of users connected, number of users provide ranks & comments, number of user take one or more types of actions including view message(s), provide rank, click on message associate link(s), buy product(s) and/or service(s), register or install or subscribe or view or visit to/with advertiser's web site, feature(s) of web site, application, service, contents & web pages, respond or reply or share or refer to message(s), bookmark advertiser or message or content of advertiser(s) or add advertiser to user's persistent connections or contacts, number of times and length of duration of communications session(s) with connected users or prospective customers or customers or clients, total amount of purchases. Examiner’s Comment: The examiner interprets “reading operations” to be presenting the ad to a user. Further, the examiner interprets installations to read on downloads as it would require something to be downloaded in a web context in order for it to be installed.)
It would have been obvious to one of ordinary skill in the art to charge for advertising based on downloads, reads, and forwards as taught by Rathod in order to adequately compensate an entity for activity that indicates interaction with advertising. Further, using downloads, read, and forwards as advertising metrics for compensating an entity is the use of a known technique used to improve similar devices/methods in the same way.
	
Steelberg and Rathod teach the limitations of claim 5. As per claim 7:

Steelberge further teaches sending an operation type corresponding to the predetermined operation to the distribution statistics system through an advertisement server, such that the distribution statistics system acquires the statistical data of the to-be-pushed advertisement based on the operation type corresponding to the predetermined operation (paragraph [0059] The ads themselves may also be tracked by the management engine based on any sort of parameters, using tracking mechanisms as understood by those having skill in the art. [0077] Further, all data related to reporting impressions, clicks, post-click and post-impression activities, and any interaction metrics can be collected and processed from the single location. [0085] In an embodiment of the present invention, the traffic to and transactions consummated on a particular e-commerce site may be tracked for use with the variation in discount and for the compensation of an endorser. Such tracking may be controlled by the use of a URL provided through the endorsed advertisement and/or by advanced agreement and approval with the system of the present invention. [0099] ) In addition, the provider of the product and the endorser may agree to terms ahead of the endorsement and may, for example, negotiate pricing and offer terms, the number of click throughs made or products sold to trigger certain compensation, the length of time an endorsement may run, and additions to the endorsement, such as which other celebrities may be involved and what other type of advertising activities are associated with the product.)

Steelberg and Rathod teach the limitations of claim 5. As per claim 8:

Steelberg further teaches wherein the providing the to-be-pushed advertisement to the current user through the advertisement docking system, comprises: receiving an advertisement acquisition instruction sent by the current user, (paragraph [0095] As described above, the present invention may allow for a celebrity to choose at least one product available in the vault 12, such as an asset 14, to endorse and/or promote with at least one social network, for example. [0096] After choosing a product to endorse, a recommendation engine 20 may, by creative, by market, by brand affinity, by user request, or otherwise deny, allow or otherwise suggest a match product asset(s) from the vault with a requesting celebrity. [0097] Similarly, the recommendation engine may provide the celebrity with at least one choice of products and/or creative bundle that may be approved, through the approval engine 18, which may further be delivered to a selected or approved endorsement destination via the delivery engine 26 capable.) wherein the advertisement acquisition instruction comprises an identifier of the to-be-pushed advertisement; (paragraph [0051] The searching function of the recommendation engine for identifying media assets for weighting and ranking may include those tagging and searching tools as understood by those having skill in the art. For example, the media assets may include all forms of metadata, tags, unique descriptors (pointers or identifiers), or even digital representations of the media assets themselves.) and in response to the advertisement acquisition instruction, providing the to-be-pushed advertisement in the advertisement docking system to the current user  (paragraph [0095] As described above, the present invention may allow for a celebrity to choose at least one product available in the vault 12, such as an asset 14, to endorse and/or promote with at least one social network, for example. [0096] After choosing a product to endorse, a recommendation engine 20 may, by creative, by market, by brand affinity, by user request, or otherwise deny, allow or otherwise suggest a match product asset(s) from the vault with a requesting celebrity. [0097] Similarly, the recommendation engine may provide the celebrity with at least one choice of products and/or creative bundle that may be approved, through the approval engine 18, which may further be delivered to a selected or approved endorsement destination via the delivery engine 26 capable.)

Steelberg and Rathod teach the limitations of claim 8. As per claim 9:

Steelberg further  receiving an advertisement pushing requirement sent by an advertiser through an advertising material platform; and in response to the advertisement pushing requirement, receiving the to-be-pushed advertisement sent by the advertiser, and storing the to-be-pushed advertisement into the advertisement docking system (paragraph [0077] Once these existing ad campaigns are brought into the system, they can be broken down, added to or integrated with those ad campaign tools provided by the present invention. For example, a user can tailor the ad templates based on existing campaigns to generate new campaigns with a particular sponsor. This methodology may allow a user to manage and track all such features from a single source or engine. It may further allow the user, via the engine as described herein, to control the trafficking of ads according to a unified set of business rules, provide coordinated ad targeting to different users or content, and centralize all tuning and optimization based on generated creatives or campaigns, or results. Further, all data related to reporting impressions, clicks, post-click and post-impression activities, and any interaction metrics can be collected and processed from the single location. [0095] Each product may further include specific attribute information, such as, for example, the name of the company(ies) associated with the product, target audience, geographic scope, social network distribution requirements, past/current endorser information, and value of endorsement, for example.[0096] After choosing a product to endorse, a recommendation engine 20 may, by creative, by market, by brand affinity, by user request, or otherwise deny, allow or otherwise suggest a match product asset(s) from the vault with a requesting celebrity.)

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments with regard to rejections under 35 USC 101. Applicant argues that distributing tasks to the various systems reduces the computation on each individual computer and thus the functioning is improved. The examiner respectfully disagrees. First, nothing in the claims or specification identify the systems as individual processors or computing devices. As discussed above, at best they seem to be interpreted as software modules or hardware. Paragraph [0027] of the specification states “The apparatus or client device may be implemented by software and/or hardware…” Further, Fig 5 makes it appear as if all such systems are incorporated into one device. Paragraphs [0087]-[0099] recite boiler plate computing language regarding various computing configurations. Thus there is nothing in the claims that distinguishes the systems to a specific hardware configuration. Further, even if applicant was given the interpretation described in the arguments, merely using a distributed computing configuration in no way improves distributed computing technology. Nothing in the claims is designed to improve distributed computing. At best the invention would merely be using a distributed configuration and thus it would be tangentially related to the invention. The claims are very clearly concerned with targeted advertising and rewarding users who endorse content. At best the claims would amount to a general linking to a distributed computing configuration and applying the abstract concept using generic computing devices. 

Further, distributed computing is well-understood, routine, and conventional at the time of the invention. For example:
i.    Watson (U.S. 6,223,209 B1) disclosing distributed satellite world wide web servers containing identical information placed strategically throughout the Internet so as to be close to all potential clients to help reduce traffic bottlenecks (see at least col 4, In 45-49);

ii.    Midgely, et al. (U.S. 5,592,611 A) disclosing additional servers as a stand-in for a failed server so that client service requests are transparent to the user (see at least col 2, In 26-39 and col 3, In 30-36);

iii.    Kriegsman (U.S. 6,370,580 B2) disclosing multiple servers as secondary web servers to optimize file transfers (see at least Abstract and col 3, In 10-col 4, In 14);

iv.    Burns, et al. (U.S. 6,298,373 B1) disclosing cache servers which download content during off-peak hours to reduce traffic bottlenecks (see at least Abstract and col 4, In 30-col 5, In 42);

v.    Joffe, et al. (U.S. 6,185,619 B1) which discloses decentralized servers (see at least Abstract; col 3, In 44-col 4, In 9 and col 18, In 40-47);

vi.    Stiles (U.S. 6,219,692 B1) which discloses sending essentially identical tasks to multiple servers with differing processing loads to find the most preferred server provider (see at least Abstract and col 1, In 51-56);

vii.    Zdepski et. al. (U.S. 5,825,884) disclosing an transactional server for TV networks that protects a database (see Abstract and col 1, In 63-col 2, In 56);

viii.    How Networks Work, Chapter 17, describing how server-based structures benefit from economies of scale in addition to offering security, excellent data management, fast response, and room for expansion (Derfler, How Networks Work, Millennium Edition, Que Corporation, August 23, 2000); and

ix.    How the Internet Works, Chapter 44, implementing a server-based architecture in Internet e-commerce (Gralla, How the Internetworks, Millennium Edition, Que Corporation, September 23, 1999).

In other words, a modification of increasing the number of servers and distributing tasks between the servers is well-known, routine, and conventional. Similarly, a modification decreasing the number of servers (e.g. having one server perform a task previously performed by multiple servers) would also be well understood, routine, and conventional. As noted above, it is desirable to allocate the server tasks to various servers to help reduce bandwidth bottlenecks and to help increase the benefits from economies of scale in addition to offering increased security, excellent data management, fast response, and room for expansion as is well-known in the art. Generic computers performing generic computer functions without an inventive concept, do not amount to significantly more than the abstract idea.
As a result such rejection has been maintained.
Applicant’s arguments regarding previous rejections under 35 USC 102 are moot in light of new grounds of rejection which have been necessitated by amendment. New reference Rathod is used to show the operations that are absent from Steelberg. With regard to not disclosing the number of systems, the examiner respectfully disagrees. Similarly as pointed out above with regard to 101, nothing in the claims limits the systems to specific hardware devices. At present, the examiner interprets them to merely be named software modules that perform the various tasks. Even if they are considered to be separate computing devices,  a modification increasing the number of servers (e.g. having two servers perform a task previously performed by one server) is analogous to making functions, structures, or actions separable.  It is Examiner’s position that when the difference between the claimed invention and the prior art is that the prior art does not disclose an element as separable, as a matter of law, it would have been obvious to one having ordinary skill in the art to make the element separable.  See MPEP §2144.04 (V)(C) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) and evidence cited above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688